Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant made amendments to the specification on November 9, 2021, however, these amendments were not included in the clean copy of the specification filed on February 24, 2022.  The examiner has included the amendments to the specification from November 9, 2021 in the examiner’s amendment below to ensure that the record is clear.
In the examiner’s amendments below, an amendment to claim 1 has been made to fix an antecedent basis issue since it is understood from the specification that the engagement of the closure lever with the rotary latch, as recited in line 22, is equivalent to the closure lever engaging the rotary latch, as recited in line 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Before the first paragraph on Page 1, replace the word “Description” with the heading –Field of Disclosure--.
Before the second paragraph on Page 1, insert the heading –Background of Disclosure--.
Before the third paragraph on Page 2, insert the heading –Summary of Disclosure--.
The paragraphs beginning at the last paragraph on Page 2 should be amended as follows:
--The problem solved by the features of the disclosure.  Advantageous configurations of the invention are found in the disclosure.  It is noted that the exemplary embodiments described in the following are not limiting, but rather any possible variations of the features in the description 
According to the disclosure, the problem address by the invention is solved by providing a lock for a motor vehicle, in particular a bonnet lock, having a locking mechanism with a rotary latch and at least one pawl, a locking pin and an ejector interacting with the locking pin, it being possible to being the locking pin into a lifting-off position by means of the ejector, and with at least one electrically actuable means for moving the lock holder from the lifting-off position into a locking position, wherein a drive lever is provided, and wherein the ejector and, at least indirectly, the rotary latch are actuable by means of the drive lever.—
The third paragraph on Page 8 should be amended as follows:
--In the following, the invention will be explained in greater detail on the basis of a preferred embodiment with reference to the appended drawings.  However, it should be noted that the embodiment does not limit the invention, but is merely one configuration thereof.  The features set out can be implemented in isolation or in combination with other features of the description
Before the third paragraph on Page 11, insert the heading –Brief Description of Drawings--.
Before the second paragraph on Page 11, insert the heading –Detailed Description--.
In the Claims:
Claim 1, lines 15 and 16, replace the phrase “causes the drive lever to move the closure lever to engage the rotary latch” with the phrase –causes the drive lever to move the closure lever to engage with the rotary latch--.
Claim 1, line 22, replace the phrase “an engagement” with the phrase –the engagement--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Hülsmann et al. (DE 102014003737 A1) fails to disclose that the drive lever has a guide pin and the closure lever has a guide groove in which the guide pin is received and movable along the guide groove. The connection between the drive lever and the closure lever of Hülsmann et al. includes a pin 5.1 of the closure lever located within an opening of the drive lever, and does not include a pin on the drive lever that moves along a groove of the closure lever when operated. The drive lever and the closure lever of Hülsmann et al. move together. The examiner can find no motivation to modify the device of Hülsmann et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 28, 2022